MELLEN C. J.
We consider this case as virtually settled by the case of Groton v. Shirley, 7 Mass. 156. It is provided in the srcond section of Stat. 1793. c. 34. that upon division of towns or districts every person having a legal settlement there in, but being removed therefrom at the time of such division, and not having gained a settlement elsewhere, shall ha~e his " legal settlement in that town or district wherein his former " dwelling place or home shall happen to fall upon such divi~ " sian ; and when any new town or district shall be incorporat~ " ed, composed of apart c~f one or more old ~incorpora!ed towns or " districts, all persons legally settled in the town or towns, dis- " trict or districts, of which such new town or district is so " composed, and who shall actuallg dwell and have their hom~ " within the bounds of such new town or district at the time of " its incorporation, shall thereby gain legal settlements in such " new town or district."
The question in this case is, whcther I lie a1inexa1~ii of a pail of Litchfield to Bowdoinhain by Stat. 1817. C. 48. is ta be considered as a divdion of a town, or, in its cffcc6;, like the creation of a new town, so far as regards the settlement of pauper~ r the act of 1 793. As the pauper in question, at nbc time of the annexation, was iernovcd from Litcifeld; if the anncxa~ lion js to be considered as analogous to the creation of a n°~' *132town, then her settlement is not in Bowdoinham ; if as the division of a town, then her settlement is in Bowdoinham.
The first paragraph of the section before quoted seems to have in view such a division of a town as shall produce two or more towns, composed of the same territory which formed the original town. The language is, “ he shall have his settlement in that” new “ town,” &c. Again, the very term “ annexation” seems to imply, and to be intended to imply something entirely different from “ division.” But without pursuing the inquiry in this manner, and reasoning as to the import of the terms used in the statute, we are satisfied with resting on the authority of the cases which have been adjudged as to the point in question.
In the case of Groton v. Shirley the counsel for the defendants attempted to distinguish the annexation of a part of one town to another, from the case of a neto town formed out of parcels of two or more existing towns. But the Court decided that there was no ground for such distinction ; and Chief Justice Parsons said that the annexation of Sfow-leg (being part of Stow) to Shirley, must, for the purposes of the statute, be considered as having the same effect as the making of a new town out of Shirley and Stow. By this expression the Chief Justice may and perhaps should be understood to mean that such an annexation, must, for the purposes of the statute, have the same effect as the creation of a new* town out of Stow-leg and a part of Shirley, as mentioned in the foregoing extract from the Statute of 1793.
In the case of Great Barrington v. Lancaster, 14 Mass. 253. the same principle is recognized, and the same definition is given to the term “annexation,”—and the same effects are produced by it. Chief Justice Parker, delivering the opinion of the Court, observes, “ The paupers original settlement was in Lancaster. On ilte annexation of that part of Lancaster where the father dwelt, to Shrewsbury, his settlement was transferred to the latter town.”
L'pon this view' of the subject,—annexation operating like the creation cf a new town as already explained, and not as a division of an old one;—and the pauper not dwelling and having her heme on the annexed part at the time of the annexation, her settlement is not in Bowdoinham.. as the plaintiffs have contended. Plaintiffs nonsuit.